Citation Nr: 1316777	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  07-32 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left knee disorder, to include postoperative residuals of a total left knee arthroplasty.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart disorder, to include a history of cardiac arrhythmias.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He indicates that additional service in the Army Reserve followed his period of active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio,  

The Board by its decision of August 17, 2011, denied the Veteran's claim to reopen for service connection for a low back disorder, finding that new and material evidence had not been submitted to permit reopening of a previously denied claim.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and by its memorandum decision of October 17, 2012, the Court vacated the Board's denial and remanded the matter to the Board for further consideration of the Veteran's claim to reopen.  

By its August 2011 decision, the Board also remanded to the VA's Appeals Management Center (AMC) the issues of the Veteran's entitlement to service connection for a left knee disorder and to VA compensation under 38 U.S.C.A. § 1151 for a heart disorder.  Following the AMC's attempts to complete the actions sought by the Board, those matters are again before the Board for further review.  

The Board herein finds that new and material evidence has been received to permit reopening of the Veteran's previously denied claim for service connection for a low back disorder.  That reopened claim, as well as the claims for service connection for a left knee disorder and for 1151 benefits for a heart disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.  


FINDINGS OF FACT

1.  Service connection for residuals of a back disorder was initially denied by a rating decision of September 2002; notice of that action and of the Veteran's appellate rights was furnished to him later in September 2002, but an appeal was not then initiated within the time limits prescribed by law.  

2.  Following entry of the September 2002 denial of service connection, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The rating decision of September 2002, denying service connection for a back disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).

2.  Since entry of that September 2002 denial, new and material evidence has been received by VA to reopen the previously denied claim for service connection for a low back disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The disposition herein reached is favorable to the Veteran to the extent indicated, and, as such, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection for a low back disorder was initially and most recently denied on the merits by VA through an RO rating decision of September 2002.  The basis of that decision was that the claimed disorder preexisted service and was not aggravated by service.  Following the RO's issuance in September 2002 of written notice to the Veteran of the adverse action taken and of his appellate rights, no timely appeal was initiated, thereby rendering the September 2002 action final.  38 U.S.C.A. § 7105.  

A claim to reopen was received in May 2005 and, given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of a transcript of sworn testimony offered by the Veteran at a videoconference hearing before the Board in June 2008 and medical data denoting his receipt of medical treatment for a low back disorder in as early as 1976, which is found to be new and material.  

In part, that testimony was to the effect that the Veteran had suffered inservice aggravation of his back disorder when a drill instructor jumped onto his back when he was doing pushups, leading to something snapping in his back and pains shooting down the back of his legs.  A subsequent recurrence of those pains was noted to occur when he lifted objects or adjusted a tank tread.  Medical treatment was reported to have been received in service and thereafter for back difficulties.  In addition, medical records dating to 1976 and evidencing back-related treatment were submitted, when previously submitted materials disclosed the initial postservice treatment in or about 1984.  

This testimonial and documentary evidence, the credibility of which, although not its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claim for service connection for a low back disorder by way of service aggravation.  To that extent, alone, the previously denied claim is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received by VA, the previously denied claim for service connection for a low back disorder is reopened and, to that extent alone, the benefit sought on appeal is granted.  


REMAND

It is noted that a VA medical opinion was obtained as part of the development conducted in conjunction with the Veteran's claim to reopen for a low back disorder.  Specifically, a VA medical professional determined in February 2007 that an examination was unnecessary and that the questions at issue could be answered based on a review of the record.  That VA reviewer concluded that the Veteran first suffered a lumbar strain in 1966 prior to entry onto active duty and was diagnosed with lumbar strain in service.  Notation was also made of a postservice work-related injury and subsequent back surgeries.  On the basis of her review, the VA medical professional concluded that it was not at least as likely as not that the Veteran's low back disorder showed progression in service beyond that what would normally be medically expected.  However, as the Veteran's claim has now been reopened, an additional VA examination and medical opinion are deemed necessary, to include consideration of the Veteran's testimony as to inservice events, the course of his back disorder in service, and postservice medical treatment for ongoing back complaints inclusive of multiple low back surgeries in or about March 2010.  

Included in the record and, specifically, within what appears to be a temporary folder held at the RO or AMC is the Veteran's May 2010 statement in support of claim and attached private medical records, which were received by the RO in Cleveland, Ohio, in May 2010.  The Veteran's statement referenced three low back surgeries which he had during March 2010 and the medical records while referencing other surgery including that undertaken earlier in March 2010 are limited to a period of hospitalization at Mercy St. Vincent Medical Center in Toledo, Ohio, from March 10 to March 16, 2010, for treatment of a low back disorder.  The noted payor for that period of hospitalization was the Bureau of Workers' Compensation.  This was followed by the Veteran's January 2012 letter to the U.S. President, regarding the instant claim.  Therein, the Veteran reported that because of heart and back disorders he was placed on "disability" by his employer and "went on" Social Security.  The foregoing were not considered specifically in any prior decisional document and pertinent records from the claimed three low back surgeries in or about March 2010, employer-related disability, and any claim for disability benefits from the Social Security Administration (SSA) have not to date been obtained for review.  Further actions on remand as to the foregoing are needed.  

The Board by its August 2011 remand directed the AMC to verify the Veteran's periods of service, to include any service in the Army Reserve, and obtain all service treatment and personnel records relating thereto.  On remand, the AMC contacted the Directorate of Human Resources at Fort Drum, New York, but no response was received in connection with its September 2011 request.  Contact was also attempted with the Army Human Resources Command at Fort Knox, Kentucky, which advised the AMC by return mail that the requested documentation was not located at that command and that the National Personnel Records Center (NPRC) held in its possession the Veteran's official military personnel folder.  The NPRC produced certain medical and personnel records of the Veteran and advised the AMC in January 2013 that the Veteran had been released only from the Standby Ready Reserve, but had not been "called up/or assigned to any unit."  

Among the records provided by the NPRC in 2007 and 2013 were the Veteran's acknowledgement in March 1968 that upon his discharge from active duty he was obligated to serve four years in the Ready Reserve (five years if assigned to a Control Group (Annual Training)) and then in the Standby Reserve for the remainder of any obligated period of service.  Also furnished were Special Orders, dated in February 1970, reflecting the Veteran's assignment to the U.S. Army Reserve Control Group (Reinforcement).  The service department also provided a March 1970 notice to the Adjutant General of the State of Ohio that the Veteran was a Ready Reservist obligated to train under 10 U.S.C. Section 270.  Letter Orders, dated in February 1974, reflected the Veteran's discharge from the Standby Reserve as of March 1, 1974, due to the expiration of his term of service.  

This was followed by the AMC's entry of a memorandum, dated January 17, 2013, relating to a determination of the Veteran's service in the Army Reserve.  Therein, the AMC determined that no detailed service records--both personnel and medical, were in existence during the reported time period of Reserve service due to the Veteran's "inactive status."  It is unclear whether the AMC determined that the Veteran did not serve on active duty or did not have active duty for training or inactive duty training during his period of Reserve service, whether it concluded that the Veteran had no Reserve service, or whether the records for verification of the Veteran's status following his discharge from active duty were unavailable.  Notice, too, is taken that this was followed chronologically by the AMC's receipt of a written communication in February 2013 from the Defense Finance and Accounting Service in Indianapolis, Indiana, advising that no records could be located at that facility or the Federal Records Center.  

While the Board appreciates the efforts made by the AMC, the Veteran's allegation that he was in attendance at a summer camp at Camp Drum, now Fort Drum, New York in or about July 1973 remains unconfirmed and more definitive evidence of his status following his separation from active duty is needed to permit the Board to determine whether the claimed left knee injury during softball play during Reserve service is an event that may be a basis for a claim for service connection.  To that end, it must be ascertained by whatever means necessary whether the Veteran had Reserve service, and, if so, whether he was on active duty, active duty for training, or inactive duty training subsequent to March 1970, and in particular, the reported two-week summer camp at Camp Drum, New York, in or about July 1973.  Remand is necessary to accomplish this task.  

Medical examinations and/or opinions were also sought by the Board through its most recent remand.  In this regard, the Board notes that a VA examination involving the left knee was undertaken in February 2013, findings from which led to entry of a diagnosis of degenerative joint disease of the knee and a negative medical opinion specifically limited to the question of secondary service connection, but with the following rationale:

The evidence was reviewed and in my opinion the veteran's current left knee condition is less likely as not the result of, residuals thereof, or have it's (sic) etiology related to the veteran's active military service.  Rational[e] (sic) is upon extensive review of the veteran's c-file, the veteran's bilateral knee conditions appear to be the result of early degenerative disease.  There is no documentation of a specific knee injury.  While the veteran claims today that he had multiple ligament injuries to the left knee while in service along with treatment in 1970, there is no evidence to suggest that this was the case.  Furthermore arthroscopic examination reports of the right and left knee along with physical exam findings of the treating surgeon state the ligaments are stable and without pathology nearly fifteen years after his stated injury in 1970 (1986-1992).  On the other hand the reports do show early and extensive degenerative changes namely grade II-III chrondromalacia.  The early degenerative changes are not a result of his military service but instead due to his genetic predisposition.  Furthermore the disease was not aggrevated (sic) by his military service.  

The rationale only appears to attempt to address the question of both service incurrence and service aggravation.  The "opinion" as to the service incurrence question is inadequate as it does not consider the Veteran's professed history of left knee complaints dating to service, other than the Veteran's February 2013 statement that he had inservice left knee damage to the ligaments.  Moreover, no rationale is provided for the VA examiner's opinion that no inservice aggravation occurred, to include any discussion as to the preexistence of a left knee disorder or notation of a left knee disorder at service entrance.  Remand to obtain clarifying opinion is deemed necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, the Board in August 2011 directed the AMC to refer this case to a VA cardiologist for a medical opinion regarding pertinent matters involving the claim advanced for VA compensation for a heart disorder under 38 U.S.C.A. § 1151.  On remand, the task of formulating a medical opinion was not referred to a VA cardiologist, but to a podiatrist.  The questions presented by this appellate matter are complex, requiring expertise in cardiology and remand for corrective action, to include an opinion from a VA cardiologist, is required.  See Stegall v. West, 11 Vet. App. 268-70-71 (1998).  

1.  Comply fully with the VA's duty to notify the Veteran with respect to the information and evidence needed to substantiate his reopened claim for service connection for low back disorder.  

2.  Verify by whatever means available whether the Veteran served on active duty, active duty for training, or inactive duty training following his discharge from active duty in March 1970, to include specifically a two-week period in or about July 1973, claimed by the Veteran as summer training at Camp Drum, New York.  Also, obtain any medical records compiled at Camp Drum in July 1973 for treatment of a left knee injury, which the Veteran reports was suffered during a softball game, for inclusion in the claims folder.  

Efforts to obtain these and any other Federal records must continue until the RO determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

3.  Enter a formal determination whether the Veteran had any additional service, be it active duty, active duty for training, or inactive duty training, subsequent to his release from active duty in March 1970.  

4.  Contact the Veteran in writing and request that he identify with specificity all (a) on-the-job or other injuries to the his left knee and low back during postservice years; (b) pertinent history of Workers' Compensation claims for any on-the-job left knee or low back injury and the disposition thereof; (c) the reasons underlying his disability retirement from private employment with Kelsey-Hayes (TRW) in February 1989; and (d) VA and non-VA health care providers or facilities, who examined or treated him since his discharge from active duty in March 1970 for his claimed low back and left knee disorders, to include surgeries related thereto.  In addition, request that the Veteran identify where in addition to the Mercy St. Vincent Hospital he was treated surgically or otherwise for a low back disorder in March 2010.  The requested identification of examination or treatment providers should include the name and address of each provider, the disorder treated, and the approximate dates of pertinent examination and/or treatment, with as much specificity as possible.

After obtaining written authorizations from the Veteran, attempt to obtain pertinent records for inclusion in the claims folder from the Veteran's former employers as to on-the job injuries he suffered to the left knee or low back; records relating to any Workers' Compensation claims relating to those injuries and their disposition; and information from Kelsey-Hayes as to the circumstances involving the Veteran's disability retirement in or about February 1989.  Also, obtain any and all pertinent records of treatment referenced by the Veteran as involving his left knee and/or low back during postservice years, except as to those records for which their unavailability has already been determined.  

5.  Obtain from the SSA all medical and administrative records compiled or utilized by the SSA in determining the Veteran's entitlement to SSA disability benefits prior to any change to SSA retirement insurance benefits, previously referred to as old-age insurance benefits.  

Efforts to obtain these and any other Federal records must continue until the RO determines by entry of a formal written determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) must be provided to the Veteran and he must then be afforded an opportunity to respond.

6.  Obtain for inclusion in the Veteran's VA claims folder any and all pertinent VA treatment records, not already on file.  

7.  Thereafter, afford the Veteran VA spine and joints examinations in order to assess the nature and etiology of his claimed left knee and low back disorders, with notation that the left knee should be evaluated only in the event that the AMC verifies active duty, active duty for training, or inactive duty training subsequent to his separation from active service in March 1970, to include the claimed annual training conducted in or about July 1973 at Camp Drum, New York.  The claims folder in its entirety should be provided to the VA examiner for use in the study of this case and the report prepared should reflect the examiner's statement as to whether in fact the claims folder was made available and reviewed.  That examination should include the taking of a complete medical history and the conduct of a clinical examination and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses involving the left knee and low back should be fully outlined.  

Upon completion of the above, the VA examiner is asked to address the following questions in detail, providing a rationale for each opinion furnished.  Consideration should be afforded the Veteran's account of inservice injury to his low back and left knee and postservice complaints relating thereto.  

a)  Is the evidence wholly unequivocal (undebatable) that a low back disorder of the Veteran existed prior to service and did not undergo inservice aggravation?

b)  If the answer to (a) above is in the negative, then is it at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disorder began in or is otherwise related to the Veteran's active military service?  

c)  If the answer to (a) above is negative, is arthritis of the low back shown within the one-year period immediately following service discharge in March 1970, and if so, how and to what degree was that arthritis manifested?  

d)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disorder began in or is otherwise related to the Veteran's military service or any event thereof?  

e)  Is arthritis of the left knee shown to be present within the one-year period immediately following the Veteran's service discharge in March 1970, and if so, how and to what degree was that arthritis manifested?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of that conclusion as against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

8.  Afford the Veteran a VA heart examination by a cardiologist for the purpose of ascertaining his entitlement to VA compensation under 38 U.S.C.A. § 1151 for a heart or cardiovascular disorder.  His VA claims file should be made available to the VA examiner for review in conjunction with the examination and the examination report should indicate whether in fact the claims folder was made available and reviewed.  The examination should include a complete medical history, clinical evaluation, and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should be set forth. 

The VA examiner is also asked to provide a medical opinion as to the following, with full supporting rationale:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran has additional disability involving his heart or cardiovascular system following VA care and or treatment involving the administration of an epidural block, and, if so, is it at least as likely as not (50 percent or greater probability) that any such additional disability was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving its diagnosis and treatment and the timeliness of each?  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's additional disability involving the heart or cardiovascular system, if any, was 

proximately caused by an event not reasonably foreseeable? 

Use by the VA examiner of the at least as likely as not language in responding is required.  The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a conclusion as to find against that conclusion.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

9.  Readjudicate the issues on appeal on the basis of all of the evidence of record, including that evidence received into the record but not previously considered by the RO or AMC, and all governing legal authority.  If any benefit sought on appeal is not granted, furnish to the Veteran a supplemental statement of the case and afford him a reasonable period in which to reply, before returning the case to the Board for further review.  

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


